DEHOOG, J.,
concurring.
In this case, DHS served mother with a juvenile dependency petition and a summons requiring her to personally appear in court on June 6, 2016, at 10:45 a.m., to admit or deny the allegations of the petition. As ORS 419B.815(4) requires, the summons told mother that “appearing] personally” did not mean having her attorney appear for her,1 and that, if she failed to appear in person as required, “the court may establish jurisdiction without further notice either on the date specified in the summons” or on some later date.2
Mother did not appear personally as required. Instead, at approximately 11:10 a.m., she left a voicemail message for her court-appointed attorney, explaining that her car had run out of gas approximately seven miles from the location of the hearing.3 When the juvenile referee called mother’s case at approximately 11:30 a.m., mother’s attorney conveyed that message to the referee. Counsel also returned mother’s call, after which he told the referee that mother had confirmed her voicemail and was asking to appear by phone. The referee evidently denied that request for a telephonic appearance. Instead, after noting that he did not find mother to be particularly credible and that he *66did not consider the explanation for her absence adequate, the referee proceeded to hear DHS’s prima facie case and took jurisdiction on behalf of the juvenile court.
In electing to proceed in that manner, the referee told mother’s attorney that he would entertain a motion to set aside the order establishing jurisdiction if mother were later able to demonstrate that her absence was excusable. However, mother did not seek to have the referee set aside his order; instead, relying on ORS 419A.150, mother requested trial de novo before the juvenile court.
The majority now concludes that, at least to the extent that a juvenile court conducts a rehearing under that statute, the court must rehear the matter de novo, ORS 419A.150(8), which, in light of ORS 419A.150(3), means that the court must conduct a hearing in which the parties are permitted to present evidence in addition to any record that may have been created before the referee. Understood in that limited fashion, I agree with the majority opinion and, for the most part, its rationale. I write separately, however, to emphasize two considerations that the majority does not clearly address.
First, in my view, the majority opinion should not be read as holding that the juvenile court could not have denied mother’s request for a hearing altogether, as opposed to limiting the scope of the hearing that it held. As the majority explains, the juvenile court relied on two, ultimately faulty, rationales for limiting the rehearing to the record created before the referee. One rationale was that, in the juvenile court’s view, it was unlikely that the legislature intended for a parent who missed a required hearing before a referee to get a “second bite at the apple” by having an opportunity to present new evidence at a rehearing.4 The other rationale *67was that ORS 419A.150 gave the juvenile court discretion to decide the scope of a rehearing despite its provision for a trial de novo; in this case, the court concluded that mother’s unjustified failure to appear warranted denying her the opportunity to present additional evidence.
Notably, however, the juvenile court did not consider whether it could deny mother’s request for a hearing altogether, nor does DHS advance that possibility on appeal. Thus, to the extent that the majority opinion suggests that the juvenile court could not deny mother’s request for a rehearing in its entirety, mother’s appeal does not present that issue for us to decide. As a result, I do not consider the majority opinion’s discussion of ORS 419A.150(7)—and that statute’s failure to distinguish between parties who appear or do not appear before the referee—as necessarily concluding that a party’s unexcused failure to comply with a summons is never a default and, thus, a forfeiture of the right to a rehearing before the juvenile court.
Indeed, it is certainly not beyond dispute that mother’s unexcused absence could be deemed such a forfeiture. Unlike, for example, ORS 36.400 to 36.425, the statutes governing mandatory arbitration, here, ORS 419A.150 and its statutory context suggest that a sanction is available when a party fails to participate in a mandatory proceeding. To illustrate that point, in Monroe v. Harmon, 158 Or App 196, 198, 973 P2d 392, rev den, 329 Or 126 (1999), we held that, under ORS 36.425, a party who failed to participate in mandatory court-annexed arbitration retained an absolute right to have the matter heard de novo in the trial court. We acknowledged that, in at least some cases, if “parties suffer [ed] no detriment for their failure to participate [in arbitration, they could] subvert the purposes of the arbitration system by simply not participating.” Id. at 201. Nonetheless, given the absence of any statute or rule allowing the court to penalize a party’s failure to participate, we held that the trial court had no authority to dismiss that party’s appeal. Id. at 202-03; see Treverton v. Arnold, 118 Or App 461, 465, 847 P2d 914 (1993) (reaching the same conclusion and acknowledging the legislature’s apparent decision to allow parties to thwart “mandatory” arbitration provisions).
*68In contrast, under the juvenile code, an unjustified failure to participate does have consequences. See Dept. of Human Services v. S. C. T., 281 Or App 246, 256-57, 380 P3d 1211 (2016), rev den, 360 Or 851 (2017) (so stating after examination of text and legislative history of ORS 419B.815(7) and (8)). As noted, DHS was required to inform mother through its summons that “if [she] fail[ed] to appear at the time and place specified in the summons * * * the court [could] establish jurisdiction without further notice either on the date specified in the summons or order or on a future date[.]" ORS 419B.815(4)(a). And, in fact, ORS 419B.815(7) expressly allows a juvenile court to take just that action when a person fails to appear as required “for any hearing related to the petition.”5 Thus, even though ORS 419A.150 does not expressly provide for sanctions in connection with the juvenile referee program, it cannot be said that the hearing that mother missed was not a “hearing related to the petition,” ORS 419B.815(7).
I recognize that it is one thing to authorize a court to hold a hearing without further notice, on the one hand, and, on the other hand, to deny a hearing altogether. But the availability of arguments for and against forfeiture is what counsels against reading the majority opinion to have decided the issue. Those potential arguments also bring me, finally, to my second concern. That is, if, in fact, ORS 419A.150 can be read to afford a party an absolute right to trial de novo, regardless of whether that party disregards a properly issued and served summons to appear before a juvenile referee, then well-established referee programs such as that in Multnomah County could be ground to a halt.
In this case, arranging for and conducting the hearing that took place before the referee undoubtedly consumed *69considerable quasi-judicial, attorney, and child-welfare resources. In other cases, one can readily envision a parent who appears as required to enter a denial, but who then fails, without explanation, to appear at a subsequent trial before a referee. In such a case, there would be at least the same— and likely much greater—consumption of limited resources, as well as the very human toll of requiring family members, foster parents, court-appointed advocates, and possibly even the child or children at issue, to attend and participate in an ultimately fruitless exercise. While that duplication of effort may well be worthwhile if a parent attends the first hearing as is ostensibly required, it seems unlikely to me that the legislature would want to see such efforts expended on parties who are simply unwilling to participate in the referee process.
Finally, I am cognizant of the critical interests at stake when the state intervenes in a family and contemplates removing a child from his or her parents’ care, and do not intend to suggest that the protection of those interests should in any way be curtailed.61 write only to caution against an interpretation of the law that could have widespread, unintended, and ultimately harmful effects on the state’s efforts to protect families and children.
Accordingly, I respectfully concur.

 In addition to other information, ORS 419B.815(4)(d) requires a summons to include
“[a] statement that, if the person is represented by an attorney, the person must appear personally at any hearing where the person is required to appear!.] *** The statement must explain that ‘appear personally’ does not include appearance through the person’s attorney.”


 ORS 419B.815(4)(a) requires the summons to contain
“[a] statement that the petition seeks to establish jurisdiction under ORS 419B.100 and that, if the person fails to appear at the time and place specified in the summons or an order under ORS 419B.816 or, if the summons requires the filing of a written answer, fails to file the answer within the time provided, the court may establish jurisdiction without further notice either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law including, but not limited to, making the child a ward of the court and removing the child from the legal and physical custody of the parent or other person having legal or physical custody of the child.”
(Emphases added.)


 Mother’s voicemail message apparently indicated that she had run out of gas on or near the St. Johns Bridge. In its written account of the proceedings before the referee, the juvenile court took judicial notice that the St. Johns Bridge is “less than seven miles distant from the Juvenile Justice Center” where mother was required to appear.


 Parenthetically, I respectfully note that that expressed concern—and the majority’s implicit endorsement of that concern as a matter of policy that the legislature might want to consider—slightly mischaracterizes the problem that is caused when parents treat a referee hearing as optional. That is because, in my view, the very purpose of ORS 419A.150’s rehearing provisions is to give parties who are dissatisfied with a juvenile referee’s decision “a second bite at the apple” by having the juvenile court hear the matter anew. Thus, the concern is not that resources will be wasted if parties are allowed two evidentiary hearings; the concern is that referee hearings will become meaningless (and incredibly wasteful) exercises if there is no consequence for a party who fails to appear.


 ORS 419B.815(7) provides:
“If a person fails to appear for any hearing related to the petition, or fails to file a written answer, as directed by summons or court order under this section or ORS 419B.816, the court may establish jurisdiction without further notice, either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law including, but not limited to, making the child a ward of the court and removing the child from the legal and physical custody of the parent or other person having legal or physical custody of the child.”
(Emphases added.)


 On a related note, I express no opinion on whether the justification that mother offered for not being personally present—together with her availability to attend telephonically—warranted some degree of accommodation either by the referee or the juvenile court.